By the Court, Rhodes, J.:
The Sheriff was about to sell certain real estate under an execution issued upon a judgment in favor of the plaintiff, when the plaintiff requested the defendant to attend the sale as his agent, and purchase the property, (if the bids did not exceed the judgment,) and to have the Sheriff credit the amount of the bid on the execution. The defendant undertook the business.and bid off* the property, and the amount of the bid was credited on the execution, and the plaintiff paid the Sheriff’s fees. The defendant, instead of purchasing the property in the name of the plaintiff, purchased it and took the certificate of purchase in his own name, and afterwards the Sheriff’s deed was also executed to him. The plaintiff' did not discover that the purchase had been "made in the name of the defendant until after the Sheriff’s deed was executed. He then demanded of the defendant a conveyance of the property, but the defendant refused. It cannot be doubted for a moment that, upon these facts, the trust of the estate, acquired through the Sheriff’s deed, resulted by operation of law to the plaintiff. The doctrine is elementary, and not now open to controversy, that where a person furnishes money to buy land, and the purchase is made and the title taken in the name of another, the land Avill he held by the grantee in trust for the person so furnishing the purchase money. It makes no difference in principle whether the consideration is money or other property.
Regarding this ease either as an action to establish and enforce a trust, or as an action for relief on the ground of fraud, the Statute of Limitations does not bar a recovery. The trust attached to the legal title, acquired through the Sheriff’s deed, and that deed was executed less than four years before suit was brought. Treating the action as an action for relief on the ground of fraud, the statute does not commence running until the discovery of the fraud, and that *258was less than three years before the commencement of the action. (See Ang. on Lim., 188 et seq. ; Kane v. Bloodgood, 7 Johns. Ch. 90; Sublette v. Tinney, 9 Cal. 423; Boyd v. Blankman, 29 Cal. 20.)
Judgment affirmed.
Mr. Chief Justice Currey, being interested, did not sit on the trial of this cause.